Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. BRIDGE BANCORP, INC. REPORTS FOURTH QUARTER AND YEAR END 2009 RESULTS Growth in Loans, Deposits and Capital (Bridgehampton, NY – January 27, 2010) Bridge Bancorp, Inc. (NASDAQ®: BDGE), the parent company of The Bridgehampton National Bank, today announced fourth quarter and year end results for 2009. Highlights for the quarter and the year include: · Net income of $2.2 million or $0.36 per share for the quarter and $8.8 million or $1.43 per share for the year, unchanged from prior year levels. · Returns on average equity and assets for 2009 of 15.58% and 1.06%, respectively. · Net interest income increased $5.4 million for the year with a net interest margin of 4.69%. · Total assets of $897 million at year end with average assets 17% higher during 2009. · Average loan growth of 10% with loans totaling $448 million at year end. · Deposits increased 20% and total $794 million at year end. · Enhanced capital with the private placement of $16 million in Convertible Trust Preferred Securities. · Named for the second straight year as an “All Star” bank by Sandler O’Neill & Partners. · Launched a Dividend Reinvestment Plan and declared quarterly dividend of $.23 per share. “During 2009, we built on the momentum of the past several years and continued strengthening the Company. Our core community banking franchise grew through the addition of new customers and the expansion of existing relationships. We fortified the balance sheet by adding capital and increasing reserves. Our infrastructure was strengthened by adding support staff, improving risk management and enhancing our technology platform. We believe these actions will prove beneficial, but remain concerned and will proceed cautiously assessing the economy and its impacts on the Company,” commented Kevin M. O’Connor, President and Chief Executive Officer of Bridge Bancorp, Inc. “The ability to augment capital through the successful private placement of $16 million of Cumulative Convertible Trust Preferred Securities (the “TPS”), was a significant milestone, and the community based offering signifies our strong relationship with shareholders, customers and the community,” continued Mr.
